Citation Nr: 0710647	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation for Hepatitis C in excess of 10 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1972 to 
October 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the rating decision characterized the issue 
as 0 percent disabling, however this appears to be a misprint 
as the context of the decision showed that the RO was denying 
a rating in excess of 10 percent.  

In October 2004 the veteran testified at a videoconference 
Board hearing.  In June 2005 the Board remanded the issue for 
further development.  


FINDING OF FACT

The veteran's service-connected hepatitis C is not 
characterized by anorexia requiring dietary restriction or 
continuous medication; or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hepatitis C have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7354 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the July 2002 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
VCAA letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2002 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in July 2002, which was prior to the January 2003 
rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's claim, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected hepatitis C warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected hepatitis C has been 
evaluated under Diagnostic Code 7354.  Pursuant to this 
regulation, a10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past twelve-month period.  Further, a 60 
percent rating requires daily fatigue, malaise and anorexia 
with substantial weight loss (or other indication of 
malnutrition) and hepatomegaly; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks, during the past twelve-
month period, but not occurring constantly.  Finally, a 100 
percent rating requires near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

The medical evidence has not demonstrated that an evaluation 
in excess of 10 percent is warranted as the veteran does not 
have daily fatigue, malaise, and anorexia, requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (to include symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) at minimum between 2 to 4 weeks in duration 
during the past 12 months.  VA medical records from 2001 to 
2006 reflect laboratory findings and treatment for the 
veteran's various disorders.  VA examinations specifically 
focusing on the veteran's hepatitis C are dated in November 
2002 and May 2006.  

The veteran has argued that he has daily fatigue, malaise and 
vomiting.  He testified at his October 2004 Board hearing, 
that he was not on medication for his hepatitis C, he 
experienced nausea once a week and his weight fluctuated a 
few pounds.  During his November 2002 VA examination, he 
complained that he has developed progressive fatigue, however 
he denied nausea, vomiting, abdominal distention.  The 
veteran stated that his weight has been stable other than 
being diuresed for heart failure.  He has not undergone any 
medical management such as Interferon or Ribaviron.  In 
providing a hepatitis C diagnosis the examiner noted that 
there was no specific treatment with symptoms of progressive 
fatigue, intermittent diarrhea, elevated ALT.  The veteran's 
representative in a January 2004 statement argued that the 
veteran was on iron sulfate medication and B-12 injections 
for his hepatitis, nevertheless, the veteran's November 2002 
VA exam indicated that the veteran was taking these 
medications for his iron deficiency anemia, which was related 
to his surgery for total right hip replacement.  

The veteran's more recent May 2006 VA examination shows that 
the veteran has never undergone any prolonged treatment for 
his hepatitis C, such as Interferon treatment, nor does he 
require chronic or daily medications.  His December 2005 
ultrasound did not indicate hepatomegaly.  The veteran denied 
any recurrence of nausea, vomiting, anorexia or dietary 
changes.  The examiner noted that the veteran did not require 
any dietary restrictions due to his hepatitis C.  The veteran 
denied any incapacitating episodes in the last 11 years, as 
well as any weight loss or abdominal pain associated with his 
hepatitis.  Physical examination found no hepatosplenomegaly, 
and the liver edge was palpable at about 1-2 cm below the 
costal margin.  There was no right upper quadrant tenderness.  
The examiner in providing his diagnoses stated that in 1974, 
when the veteran first had a diagnosis of hepatitis C, he 
initially had weakness and fatigue and intractable nausea and 
vomiting with diarrhea, however all these symptoms resolved.  
While the veteran currently reports a recurrence of daily and 
chronic fatigue, malaise, weakness and frequently loose 
stools, the examiner stated that he does not have any 
associated nausea, vomiting, anorexia, dietary restrictions, 
incapacitating episodes, weight loss, and abdominal pain.  
Laboratory values show mild persistent elevations of the 
veteran's liver function tests.  

Hence, although the veteran claims he has daily fatigue and 
malaise, the evidence discussed above does not show that he 
has most of the symptoms which would warrant a rating in 
excess of 10 percent for his hepatitis C.  The competent 
medical evidence including 2 VA examinations did not show the 
veteran had anorexia, required dietary restrictions or 
continuous medication, nor were there incapacitating 
episodes.  

The veteran has complained that his fatigue influences his 
ability to work.  The examiner during the May 2006 VA 
examination opined that the veteran is at least capable of 
doing sedentary work and also can engage in light capacity 
work.  The examiner explained that the veteran can sit or 
stand for 8 hours with frequent breaks, he can lift and carry 
20 pounds, he can climb a ladder, can kneel and his visual 
and communication skills remain intact.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


